 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1259 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Recognizing and supporting the goals and ideals of Sexual Assault Awareness Month. 
 
 
Whereas, on average, a person is sexually assaulted in the United States every 21/2 minutes; 
Whereas the Department of Justice reports that 203,830 people in the United States were sexually assaulted in 2008; 
Whereas 1 in 6 women and 1 in 33 men have been victims of rape or attempted rape; 
Whereas the Department of Defense received 2,908 reports of sexual assault involving members of the Armed Forces in fiscal year 2008, representing an eight percent increase from fiscal 2007; 
Whereas children and young adults are most at risk of sexual assault, as 44 percent of sexual assault victims are under the age of 18, and 80 percent are under the age of 30; 
Whereas sexual assault affects women, men, and children of all racial, social, religious, age, ethnic, ability, and economic groups in the United States; 
Whereas women, children, and men suffer multiple types of sexual violence, including but not limited to acquaintance, stranger, spousal, and gang rape, incest, child sexual molestation, forced prostitution, trafficking, forced pornography, ritual abuse, sexual harassment, and stalking; 
Whereas it is estimated that the percentage of completed or attempt rape victimization among women in higher educational institutions may be between 20 and 25 percent over the course of a college career; 
Whereas, in addition to the immediate physical and emotional costs, sexual assault has associated consequences that may include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide, among others; 
Whereas only 41 percent of sexual assault victims pursue prosecution by reporting their attack to law enforcement agencies; 
Whereas two-thirds of sexual crimes are committed by persons who are not strangers to the victims; 
Whereas sexual assault survivors suffer emotional scars long after the physical scars have healed; 
Whereas, with recent advances in DNA technology, law enforcement agencies have the potential to identify the rapists in tens of thousands of unsolved rape cases; 
Whereas aggressive prosecution can lead to the incarceration of rapists and therefore prevent them from committing further crimes; 
Whereas national, State, territory, and tribal coalitions, community-based rape crisis centers, and other organizations across the Nation are committed to increasing public awareness of sexual violence and its prevalence, and to eliminating it through prevention and education; 
Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers; 
Whereas free, confidential help is available to all survivors of sexual assault through the National Sexual Assault Hotline, more than 1,000 rape crisis centers across the United States, and other organizations that provide services to assist survivors of sexual assault; 
Whereas, according to a 2010 survey of rape crisis centers by the National Alliance to End Sexual Violence, 72 percent of programs have experienced a reduction in funding over the past year, 56 percent have experienced a reduction in staffing, 23 percent currently have a waiting list for services, and funding and staffing cuts have resulted in an overall 50 percent reduction in the provision of institutional advocacy services; 
Whereas individual and collective efforts reflect our dream for a Nation where citizens and organizations actively work to prevent all forms of sexual violence and no sexual assault victim goes unserved or ever feels there is no path to justice; and 
Whereas April is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, the improved treatment of its survivors, and the prosecution of its perpetrators; 
(B)it is appropriate to properly acknowledge the more than 20 million men and women who have survived sexual assault in the United States and salute the efforts of survivors, volunteers, and professionals who combat sexual assault; 
(C)national and community organizations and private sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to its survivors, and increasing the number of successful prosecutions of its perpetrators; and 
(D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to increase the percentage of sexual assault cases that result in the prosecution and incarceration of the offenders; 
(2)the House of Representatives strongly recommends national and community organizations, businesses in the private sector, colleges and universities, and the media to promote, through National Sexual Assault Awareness and Prevention Month, awareness of sexual violence and strategies to decrease the incidence of sexual assault; and 
(3)the House of Representatives supports the goals and ideals of National Sexual Assault Awareness and Prevention Month. 
 
Lorraine C. Miller,Clerk.
